 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       THOMAS T. AOKI, et al.,                        No. 2:11-cv-2797 TLN CKD
12                         Plaintiffs,                  ORDER
13             v.                                       (ECF No. 477)
14       GREGORY FORD GILBERT, et al.,
15                         Defendants.
16

17            Pending before the court is plaintiffs’ motion to compel judgment-collection-related

18   discovery from judgment debtors Gregory Ford Gilbert and Trina Health, LLC (collectively,

19   “defendants”), and for associated attorneys’ fees as sanctions. 1 (ECF No. 477.) The court

20   granted plaintiffs’ request to have this matter heard on shortened time, as plaintiffs are seeking

21   discovery in advance of previously scheduled judgment debtor examinations in this case on

22   July 14, 2021 and July 21, 2021. (ECF No. 478.) The court set the matter for hearing on July 7,

23   2021, ordering defendants to file any opposition by June 29, 2021. (Id.) When defendants filed

24   no opposition by that date, the court vacated the hearing and took the matter under submission.

25   (ECF No. 479.) As of this writing, defendants have not opposed or filed anything in response to

26   plaintiffs’ motion.

27
     1
      This matter is before the undersigned pursuant to Eastern District of California Local
28   Rule 302(c)(1) & (c)(11) and 28 U.S.C. § 636(b)(1).
                                                      1
 1          Plaintiffs move to compel responses to special interrogatories and document production

 2   requests served on defendants in late April 2021, all related to collecting the $9.2 million

 3   judgment plaintiffs won in this case in February 2021. (ECF No. 477 at 1, 5; see ECF Nos. 434,

 4   448.) Plaintiffs’ counsel avers that defendants have not provided any answers or documents in

 5   response to these discovery requests (nor requested an extension of time), despite some e-mail

 6   communication between plaintiffs’ counsel, counsel for Trina Health, and Mr. Gilbert who is a

 7   former attorney now representing himself. (ECF No. 477.1 (Nguyen Decl.) ¶¶ 2-3; id. Exs. B &

 8   C.) Although these communications reveal that Mr. Gilbert recently experienced a family health

 9   emergency, it appears that this emergency occurred several days after the deadlines to respond to

10   the discovery at issue. See Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A) (30-day deadline to respond to

11   interrogatories and document production requests). Having received no opposition to plaintiffs’

12   motion, and given Mr. Gilbert’s prior discovery delays and non-compliance in this case (see ECF

13   No. 271), the court finds good cause to grant plaintiffs’ motion to compel. See Fed. R. Civ.

14   P. 37(a), 69(a)(2). Moreover, the court sets a tight deadline of Friday, July 9, 2021 for

15   defendants’ responses and production because this discovery is needed in order to conduct

16   effective judgment debtor examinations over the next two weeks. 2

17          Plaintiffs also request sanctions of $3,500 in fees and costs associated with bringing this

18   motion to compel. (ECF No. 477 at 7-10.) In a prior order in this case, the undersigned approved

19   the hourly rate of $350.00 for plaintiffs’ counsel, Duyen T. Nguyen. (ECF No. 244.) Ms.

20   Nguyen again seeks fees at this rate. (Id. at 8.) The court finds that this hourly rate continues to

21   be reasonable, for the same reasons previously stated. (See ECF No. 244.) However, plaintiffs’

22   counsel did not provide the court with an itemized bill or an accounting of hours spent working

23   on the motion. The court will therefore delay ruling on plaintiffs’ request for monetary sanctions

24   until such records are provided.

25   ////

26
     2
27     These examinations were intentionally scheduled three months in advance, in order to allow
     time for plaintiffs to obtain the necessary discovery prior to the examinations. (ECF Nos. 462-
28   464.)
                                                        2
 1             Accordingly, it is HEREBY ORDERED THAT:

 2             1.    Plaintiffs’ motion to compel (ECF No. 477) is GRANTED;

 3             2.    No later than Friday, July 9, 2021, defendants Gregory Ford Gilbert and Trina

 4                   Health, LLC shall respond to and provide documents responsive to the following

 5                   discovery requests:

 6                      a. Special Interrogatories, Set One to Gregory Gilbert (dated April 22, 2021);

 7                      b. Request for Production of Documents to Gregory Gilbert, Set One (dated

 8                          April 23, 2021;

 9                      c. Special Interrogatories, Set One to Trina Health, LLC (dated April 22,

10                          2021); and

11                      d. Request for Production of Documents to Trina Health, LLC, Set One

12                          (dated April 29, 2021).

13             3.    As to plaintiffs’ request for attorneys’ fees, no later than July 20, 2021, plaintiffs’

14                   counsel shall provide an itemized bill or an accounting of hours spent working on

15                   the motion to compel;

16                      a. Defendants will then have seven (7) days from the service of this

17                          supplemental filing to respond, but any such opposition shall be limited to

18                          opposing the reasonableness of the hours expended; and

19                      b. The matter shall thereafter stand submitted.

20   Dated: July 6, 2021
                                                        _____________________________________
21
                                                        CAROLYN K. DELANEY
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25   19.2797.aoki

26

27

28
                                                         3
